DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to the filing made 8/20/2020.
	Claims 1- 20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,753,661 (‘661 patent) in view of US 2015/0285539 to Kopko
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the ‘661 patent contains, despite some difference in the exact wording, all of the limitations of claim 1 in the present application. However, the ‘661 patent does not include a controller operable to control the reversing valve, the diverter, the EEEV, and the EPEV.  Regarding these limitations, Kopko teaches a 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify the ‘661 patent, in view of, Kopko, in order to provide a common and well known way of automating the system.
Regarding the control of the “diverter”, see the 35 US 112 rejections below.     
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ‘661 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because, despite some differences in wording, the ‘661 patent includes all of the limitations of claim 14 of the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 1 recites, “. . . . a diverter disposed on the refrigerant circuit between the load heat exchanger and the source heat exchanger, the diverter configured to selectively divert a portion of the refrigerant to an economizer circuit . . .” and a “. . . . a controller operable to control the reversing valve, the diverter, the EEEV, and the EPEV.” 
The office is unable to locate any support for a controller controlling the diverter.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a diverter disposed on the refrigerant circuit between the load heat exchanger and the source heat exchanger, the diverter configured to selectively 
The meaning of “diverter” and “control . . . the diverter” is not clear.
The term “diverter” appears in the claims, but is not used anywhere in the specification.  In the parent case, the office interpreted the term “diverter” as meaning the “divider 51” (par. 28 of the published application), which is a fixed/static junction of pipes 52a and 50b (Fig. 1).  However, the introduction of the new matter of “control . . .  the diverter” renders the meaning of both “diverter” and the “control” function indefinite.  It is not clear how the “divider 51”, which is a fixed static structure, can be controlled by the controller, as opposed to the control of dynamic devices such as the expansion and reversing valves.        
The claim further recites,  
“the (EEEV) configured to be continuously adjustable between fully open and fully closed positions to selectively meter and expand the diverted refrigerant when the heat pump system is in the heating mode . . . .
an electronic primary expansion valve (EPEV) . . . to selectively meter the refrigerant discharged from the economizer heat exchanger to the source heat exchanger when the heat pump system is in the heating mode and the economizer circuit is active”.
Thus the (EEEV) may be fully closed during the heating mode, which will render the economizer circuit “inactive”, and consequently, the (EPEV) will not meter the refrigerant provided to the source heat exchanger because the economizer circuit is not “active.”    It is not clear how the system can function in a heating mode if the (EPEV) is 
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Allowable Subject Matter
Claim(s) 1-13 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features as described below.  However, these claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) and 35 USC 101 set forth in this Office Action.  Specifically, the rejection of independent claim 1.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.
Claims 14-20 will be allowable if the rejection under 25 USC 101 is overcome.

The following is an examiner's statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is US 2008/0209930 to Taras and US 2014/0013782 to Kopko.
Taras teaches an air conditioning system comprising, a refrigerant circuit containing a quantity of refrigerant; (Fig, 2) a compressor (22) operable to compress the refrigerant from allow pressure vapor at a compressor inlet to a high pressure vapor and a compressor outlet, the compressor further comprising a vapor injection inlet (110) 
heat exchanger and from the load heat exchanger to the compressor inlet, and (flow direction arrows at item 26), in the heating mode, the reversing valve routes the refrigerant from the compressor outlet to the load heat exchanger and from the source heat exchanger to the compressor inlet: (flow direction arrows at item 26), an economizer heat exchanger (104) functionally interposed between the load heat exchanger and the source heat exchanger; an economizer expansion valve (108) positioned to receive a portion (106) of the refrigerant diverted from a main refrigerant flow path (103) between the load and source heat exchangers when the reversing valve is in the heating mode, the economizer expansion valve operable to receive the portion of the refrigerant in a subcooled liquid phase and discharge the portion of the refrigerant in a mixed vapor/liquid phase to the economizer heat exchanger, the economizer heat exchanger operable to exchange heat from the main refrigerant flow to the portion of the refrigerant to convert the portion of the refrigerant to a superheated vapor phase, and to discharge the superheated vapor refrigerant to the vapor injection inlet of the compressor; and a primary expansion (28) valve functionally interposed between the economizer heat exchanger and the source heat exchanger, the primary expansion valve operable to receive the refrigerant in a subcooled liquid phase and discharge the

The prior art of record does not teach, in an obvious combination with the other limitations, that the electronic economizer expansion valve (EEEV) is in fluid communication with the vapor injection inlet via a first pressure sensing line, and adjustable according to the first pressure, the electronic primary expansion valve (EPEV) is in fluid communication with the compressor inlet via a second pressure
sensing line, and adjustable according to the second pressure, wherein in the heating mode, the EPEV receives the refrigerant from the economizer heat exchanger and discharges the refrigerant to the source heat exchanger; and in the cooling mode, the EPEV receives the refrigerant from the source heat exchanger and discharges the refrigerant to the economizer heat exchanger.
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763